Name: Commission Regulation (EEC) No 268/93 of 5 February 1993 amending Regulation (EEC) No 1498/92 so as to annul the derogation from the use of the agricultural conversion rate for the amounts in question
 Type: Regulation
 Subject Matter: plant product;  prices;  Europe
 Date Published: nan

 6. 2. 93 Official Journal of the European Communities No L 30/53 COMMISSION REGULATION (EEC) No 268/93 of 5 February 1993 amending Regulation (EEC) No 1498/92 so as to annul the derogation from the use of the agricultural conversion rate for the amounts in question annulled and the provisions of Regulation (EEC) No 1498/92 amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 12 thereof, Whereas Article 5 (2) of Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 (2), as last amended by Regulation (EEC) No 3617/92 (3), provides for the representative market rate to be used instead of the agricultural conversion rate to convert the minimum import price into national currency so as to ensure the use of rates corresponding more closely to current economic circumstances and avoid the risk of monetary distortion ; whereas, under the agrimonetary system in force with effect from 1 January 1993, which provides in particular for the introduction of agricultural conversion rates in close correspondence with current economic circumstances, that derogation should be HAS ADOPTED THIS REGULATION : Article 1 Article 5 (2) of Regulation (EEC) No 1498/92 is hereby replaced by the following : '2. The minimum import price shall be converted into the national currency of the Member State in which release for free circulation takes place using the agricultural conversion rate in force on the date on which the declaration of release for free circulation is accepted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1993. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 158, 11 . 6. 1992, p. 15. 0 OJ No L 367, 16. 12. 1992, p . 15.